Exhibit 21 First Bancorp and Subsidiaries List of Subsidiaries of Registrant Name of Subsidiary and Name under Which Subsidiary Transacts Business State of Incorporation Address of Subsidiary I.R.S. Employer Identification Number First Bank (1) North Carolina 341 North Main Street Troy, North Carolina27371-0508 56-0132230 Montgomery Data Services, Inc. North Carolina 355 Bilhen Street Troy, North Carolina27371-0627 56-1421914 First Bancorp Capital Trust II Delaware 341 North Main Street Troy, North Carolina27371-0508 83-6059905 First Bancorp Capital Trust III Delaware 341 North Main Street Troy, North Carolina27371-0508 83-6059906 First Bancorp Capital Trust IV Delaware 341 North Main Street Troy, North Carolina27371-0508 65-6465193 (1) First Bank has one wholly owned subsidiary - First Bank Insurance Services, Inc. a North Carolina corporation, located at 341 North Main Street, Troy, North Carolina27371-0508 (I.R.S. Employer Identification Number 56-1659931).
